J-S08015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    MICHAEL DENNIS BELL

                             Appellant                 No. 913 MDA 2020


              Appeal from the Judgment of Sentence March 4, 2020
                In the Court of Common Pleas of Dauphin County
                Criminal Division at No: CP-22-CR-0004304-2018

BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                               FILED MAY 12, 2021

        Appellant, Michael Dennis Bell, appeals from his judgment of sentence

of five to ten years’ imprisonment for aggravated assault and related offenses.

We affirm.

        On June 23, 2018, Nikki Maldonado was residing with her ex-boyfriend

and the father of two of her children, Keith Sutherland, in Harrisburg. They

got into an argument that evening that continued intermittently past midnight.

In the early morning hours of June 24, 2018, Maldonado left the residence

and called Appellant, whom she had been dating for about a month, and told

him about the argument with Sutherland. Appellant went to meet with her to

make sure that she was okay. Appellant claimed that he found a gun in an

alley en route to the meeting, and he put it in his pocket.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08015-21


      Appellant met Maldonado at a market, and Maldonado indicated that she

wanted to return to her residence to get some of her possessions, including

her wallet.   Appellant accompanied her back to the residence and waited

outside while she entered and retrieved her items. She left the residence, and

they began walking down an alley.

      At this point, Sutherland exited the residence and began running after

Maldonado.      It is undisputed that Sutherland had a knife in his pocket,

although it is disputed as to whether it was visible to Appellant and Maldonado.

There also was disputed testimony as to whether Sutherland was holding a

bottle and why he was running after Maldonado.

      Appellant shot Sutherland in the stomach during the altercation in the

alley. Appellant testified that he shot Sutherland in self-defense, and that he

was afraid Sutherland would hit him or Maldonado with the bottle Sutherland

was carrying.     Sutherland claimed he was not holding a bottle, was not

advancing on Appellant, and had his hands up in the air when he was shot.

      Following a three-day jury trial, the jury found Appellant guilty of

aggravated assault and carrying a firearm without a license.          The jury

acquitted Appellant of attempted murder.       On March 4, 2020, the court

imposed sentence. Appellant filed timely post-sentence motions, which the

court denied, and a timely appeal. Both Appellant and the court complied with

Pa.R.A.P. 1925.

      Appellant raises three issues in this appeal:


                                     -2-
J-S08015-21


      i. Did not the court err in precluding [Appellant] from introducing
      evidence that the complainant made a statement to [M]aldonado’s
      minor son that he was going to kill [M]aldonado where: (a) the
      out-of-court statement of the minor son was admissible under two
      exceptions to the hearsay rule; (b) the complainant’s out-of-court
      statement was admissible under an exception to the hearsay rule
      and was also admissible regardless of the truth of the matters set
      forth therein; and (c) the totality of the evidence was relevant
      under Pa.R.E. 404(a)(2)(b) and 405(b)(2) to prove that the
      complainant was the initial aggressor?

      ii. Did not the court err in precluding [Appellant] from introducing
      evidence that the complainant was drunk and was aggressive
      when drunk where the evidence was relevant under Pa.R.E.
      404(a)(2)(b) and 405(b)(2) to prove that the complainant was the
      initial aggressor?

      iii. Did not the court abuse its discretion by failing to grant
      [Appellant] a new trial on the basis that the guilty verdict was
      against the weight of the evidence when the totality of the
      evidence as to the issues of self-defense and defense of others
      was unreliable, contradictory, and incredible?

Appellant’s Brief at 6-7.

      Appellant first argues that the trial court erred by precluding Maldonado

from testifying about a statement that Maldonado’s minor son made to her

four hours after the shooting. The trial court ruled that this statement was

inadmissible hearsay. Appellant contends that it was admissible under the

excited utterance and present sense impression exceptions to the hearsay

rule. We review the trial court’s decision to preclude evidence for an abuse of

discretion, Commonwealth v. Rosen, 42 A.3d 988, 994 (Pa. 2012), and we

conclude that the trial court properly excluded this testimony.

      Sutherland and Maldonado resided together with Maldonado’s minor

children. In the early morning hours of June 24, 2018, Sutherland left the

                                     -3-
J-S08015-21


residence and pursued Appellant and Maldonado down a nearby alley, where

Appellant shot Sutherland. When Maldonado returned to the residence four

hours after the shooting, Maldonado’s minor son1 stated to her, “Papa

[Sutherland] said he was going to kill you.”

       Appellant argues that this statement was admissible under the excited

utterance exception to the hearsay rule.         While this exception has been

codified in the Rules of Evidence since 1998, see Pa.R.E. 803(2), our Supreme

Court has held that the common law definition of an excited utterance remains

applicable. Commonwealth v. Murray, 83 A.3d 137, 157 (Pa. 2013). At

common law, an excited utterance is

       [A] spontaneous declaration by a person whose mind has been
       suddenly made subject to an overpowering emotion caused by
       some unexpected and shocking occurrence, which that person has
       just participated in or closely witnessed, and made in reference to
       some phase of that occurrence which he perceived, and this
       declaration must be made so near the occurrence both in time and
       place as to exclude the likelihood of its having emanated in whole
       or in part from his reflective faculties.... Thus, it must be shown
       first, that [the declarant] had witnessed an event sufficiently
       startling and so close in point of time as to render her reflective
       thought processes inoperable and, second, that her declarations
       were a spontaneous reaction to that startling event.

Id. at 157-58.        A shooting or assault, for example, can constitute an

overwhelming or shocking occurrence under the excited utterance rule.

Commonwealth v. Jones, 912 A.2d 268, 282 (Pa. 2006) (shooting victim’s


____________________________________________


1 There is some discrepancy as to the age of Maldonado’s son. Defense
counsel stated that he was eleven or fourteen years old; the Commonwealth
stated that he was six years old.

                                           -4-
J-S08015-21


statement identifying defendant as one of the shooters, made less than ten

minutes after being shot, while victim was bleeding from his gunshot wound

and awaiting transport to the hospital, as well as second statement to police,

made approximately thirty minutes later, were admissible as excited

utterances); Commonwealth v. Lester, 722 A.2d 997, 1002-03 (Pa. 1998)

(statement of four-year-old girl to police that defendant punched and kicked

her and killed her mother was admissible as excited utterance). Conversely,

a “mere argument, [no matter] how intense,” is not an “overpowering

emotional and shocking experience sufficient to exclude the possibility that

the   statements   were    the   product   of   premeditation    or   design.”

Commonwealth v. Farquharson, 354 A.2d 545, 554 (Pa. 1976).

      Maldonado’s son’s statement was not an excited utterance because he

did not experience some overwhelming or shocking occurrence. He did not

witness the confrontation between Sutherland and Appellant or the shooting.

Allegedly, he merely heard Sutherland state he was going to kill Maldonado,

an event similar to a heated argument, id., an incident that was unpleasant

but not overwhelming or shocking enough to render his thought processes

inoperable.

      In addition, Maldonado’s son made his statement four hours after

Sutherland’s comment.     Thus, it was not so near in time of Sutherland’s

statement “as to exclude the likelihood of its having emanated in whole or in

part from his reflective faculties.” Murray, 83 A.3d at 157. In several cases,


                                    -5-
J-S08015-21


courts have found statements by children to be excited utterances even when

the statement occurs hours after the startling event. In one such case, the

morning after the defendant beat a four-year-old child and murdered the

child’s mother, and the child saw the mother’s dead body in the bathtub, the

child told the police about the incident.   Our Supreme Court held that the

child’s statement was an excited utterance. Lester, 722 A.2d at 1001, 1002-

03. In another murder case, the child heard his mother screaming and told

neighbors about it the following morning while eating breakfast. Our Supreme

Court held that the statement was an excited utterance because it was

unsolicited and because the child spent the lapse in time sleeping, making it

unlikely that his statement was affected by reflection or outside influences.

Commonwealth v. Boczkowski, 846 A.2d 75, 96 (Pa. 2004). Here, it is

possible that Maldonado’s son was close in age to the boy whose statement

was found admissible in Boczkowski. See n.1, supra. Nevertheless, unlike

Lester, Maldonado’s son was not himself the victim of a physical attack, and

unlike Boczkowski, there is no evidence that Maldonado’s son was asleep

during the four-hour interval between Sutherland’s statement and his

statement to Maldonado.    Thus, under the circumstances of this case, we

cannot “exclude the likelihood of [Maldonado’s son’s statement] having

emanated in whole or in part from his reflective faculties.” Murray, 83 A.3d

at 157.




                                    -6-
J-S08015-21


     We further conclude that Maldonado’s son’s statement was not

admissible as a present sense impression. Pa.R.E. 803(1) defines a present

sense impression as “a statement describing or explaining an event or

condition, made while or immediately after the declarant perceived it.” The

truthfulness of a present sense impression “is dependent upon its spontaneity.

It must be certain from the circumstances that the utterance is a reflex

product of immediate sensual impressions, unaided by retrospective mental

processes.    Restated, the utterance must be instinctive, rather than

deliberate.” Farquharson, 354 A.2d at 554. In this case, Maldonado’s son’s

statement was not a “reflex product of immediate sensual impressions,

unaided by retrospective mental processes,” id., since four hours elapsed

between Sutherland’s statement and Maldonado’s son’s statement.

     In his second argument, Appellant contends that the court erroneously

precluded Appellant from introducing evidence that Sutherland was drunk and

was aggressive when drunk, which Appellant maintains would have proved

that Sutherland was the initial aggressor and that Appellant acted in self-

defense. We disagree, because Appellant was able to present evidence and

argument concerning Sutherland’s drunkenness on the date in question or his

aggressiveness when drunk.

     Maldonado testified as follows in response to questioning from defense

counsel:

     Q. Now, while you’ve been with Keith over your years, you’ve seen
     him when he was drunk, correct?

                                    -7-
J-S08015-21



      A. Yes.

      Q. You’ve experienced him when he was drunk?

      A. Yes.

      Q. You’ve come to experience when he’s sober versus being
      drunk, right?

      A. Yes.

      Q. Now, the day of the argument with him, he was drunk, right?

      A. Yes.

      Q. And Keith had been aggressive with you before?

      A. Yes.

      Q. And he even gets more aggressive when he’s drinking or is
      drunk, right?

      A. Yes.

      Q. And he does that to the point where you even told Detective
      Licata that he scares you?

      A. Yes.

N.T., 1/7/20, at 63-64. At this point, the Commonwealth asked the court to

preclude “any further questioning on this” on the ground that it was irrelevant.

Id. at 64. The court sustained the objection. Id. at 65.      Importantly, the

Commonwealth did not ask the court to strike Maldonado’s testimony prior to

the objection; nor did the court strike this testimony.




                                     -8-
J-S08015-21


      Moreover, during closing argument, defense counsel pointed out,

without objection, that after the shooting, Maldonado told a police detective

that Appellant shot Sutherland in self-defense:

      [The detective] hears [Maldonado] explain about the aggression
      of [Sutherland], about [Sutherland] being drunk, about going into
      the alleyway, [Sutherland] coming out. At this time, we hear that
      [Sutherland] has a bottle and [Sutherland] lunges, [Sutherland]
      attacks, and he’s shot in self-defense.

N.T., 1/9/20, at 303.

      Through the foregoing testimony that the court never struck, and

through counsel’s closing argument, Appellant was able to present his position

that Sutherland was aggressive when drunk, Sutherland was drunk and

aggressive at the time of the altercation, and that Sutherland’s aggressiveness

forced Appellant to shoot him in self-defense.        Accordingly, Appellant’s

argument that he was precluded from presenting evidence on this issue does

not warrant relief.

      Finally, Appellant argues that the verdict is against the weight of the

evidence. Our role

      is not to consider the underlying question of whether the verdict
      was against the weight of the evidence. Rather, we are to decide
      if the trial court palpably abused its discretion when ruling on the
      weight claim. When doing so, we keep in mind that the initial
      determination regarding the weight of the evidence was for the
      factfinder. The factfinder was free to believe all, some or none of
      the evidence. Additionally, a court must not reverse a verdict
      based on a weight claim unless that verdict was so contrary to the
      evidence as to shock one’s sense of justice.




                                     -9-
J-S08015-21


Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa. Super. 2007). “[A]

trial court’s denial of a post-sentence motion based on a weight of the

evidence claim is the least assailable of its rulings.”   Commonwealth v.

Sanders, 42 A.3d 325, 331 (Pa. Super. 2012).

      Here, the trial court reasoned:

      In the instant matter, there was a dispute as to whether or not
      Sutherland was holding a bottle and whether or not he was
      advancing on [Appellant] and Maldonado in a threatening way.
      [Appellant] testified that Sutherland was coming towards him
      holding a bottle. Sutherland testified that he was backing up and
      had his empty hands raised. The jury judged the credibiiity of
      both witnesses and determined that [Appellant] was guilty of
      aggravated assault. We do not find this verdict to be so contrary
      to the evidence as to shock one’s sense of justice . . . Nor do we
      find Sutherland’s testimony to be so unreliable and/or
      contradictory as to make the verdict pure conjecture . . .
      Essentially, [Appellant] is arguing that his statement was more
      truthful than Sutherland’s, but that determination is solely for the
      jury to make. As such, the verdict was not against the weight of
      the evidence.

Trial Court Opinion, 6/15/20, at 3 (incorporated by reference into Pa.R.A.P.

1925 opinion at 6). We find this reasoning persuasive, and we conclude that

the trial court acted within its discretion by denying Appellant’s challenge to

the weight of the evidence.

      For these reasons, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




                                     - 10 -
J-S08015-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/12/2021




                          - 11 -